DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 06, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 – 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frougier, US 2020/0152504.
  	Regarding Claim 21, Frougier teaches a method, comprising: 
forming a plurality of finFETs that share a gate structure 18 (Fig. 4B); 
removing portions of the gate structure 18 between adjacent fin structures (10, 12) of the plurality of finFETs to form openings 48; and 
inserting, into the openings, an insulating material 52 of substantially constant width that electrically isolates the finFETs from one another (Fig. 6B) with references to Figs. 1, 2B, 3B, 4B, 5B and 6B in paragraphs 18 – 33.
Regarding Claim 22, Frougier teaches, wherein the gate structure is a metal gate structure (paragraph 18), and wherein the removing operation comprises forming a cut 48 (paragraphs 2 and 30) between the adjacent fin structures 10, 12 of the plurality finFETs with reerences to Figs. 4B and 5B.
Regarding Claims 23 and 24, Frougier teaches wherein inserting the insulating material comprises depositing one or more dielectric materials into the cut, wherein depositing the one or more dielectric materials comprises depositing one or more of a silicon nitride, a silicon oxide, and a silicon oxy-carbide in paragraph 32.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 – 17, 20, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frougier, US 2020/0152504 in view of Li, US 2019/0189.
Regarding Claim 14, Frougier teaches a method, comprising: 
forming a gate structure on fin structures disposed on a substrate; 
forming an opening in the gate structure between two adjacent fin structures, to divide the gate structure into first and second sections spaced apart by the opening; and 
depositing a silicon oxide fill layer, the silicon oxide fill layer having a substantially constant width as was described earlier in rejecting Claim 21. 
Frougier teaches depositing various insulators including SiN in the opening, but fails to teach depositing a silicon nitride liner in the opening to cover sidewall surfaces of the opening and depositing the silicon oxide fill layer on the silicon nitride liner.
	Li teaches a similar method of gate cutting a FinFET structure wherein a silicon nitride liner 220 is deposited in the opening to cover sidewall surfaces of the opening and depositing the silicon oxide fill layer 230 on the silicon nitride liner 220 with references to Figs. 28 and 19 in paragraphs 93 – 97 for the benefit of preventing diffusion of material from the conductive metal gate fill into the dielectric layer in paragraph 95.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Frougier and deposit a silicon nitride liner in the opening to cover sidewall surfaces of the opening and depositing the silicon oxide fill layer on the silicon nitride liner for the benefit of preventing diffusion of material from the conductive metal gate fill into the dielectric layer as taught by Li in paragraph 95.
	Regarding Claim 15, Li teaches depositing the silicon nitride liner comprises depositing the silicon nitride liner thick enough to prevent diffusion in paragraph 95, but fails to teach conformal deposition so that a thickness ratio between the silicon nitride liner and the silicon oxide ranges between about 1:5 and about 1:9.  
However, given the substantial teaching of Li, it would have been obvious to one with ordinary skill in the art at the time of the invention to apply conformal deposition for thinner liner layer and judiciously adjust and control the thickness parameters during the formation of the isolation structure through routine experimentation and optimization to achieve optimum benefits for the prevention of diffusion of materials from the conductive gate fill to the ILD layer (see paragraph 95) (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 16, Frougier in view of Li fails to teach a plasma – assisted  process at a deposition rate that is adjustable by a plasma power of the plasma-assisted process.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to adjust the deposition rate by adjusting the plasma power of the plasma-assisted process for the benefit of performing the deposition with just one variable for compositional control of the deposition.
	Regarding Claim 17, Frougier teaches depositing the silicon oxide comprises filling the opening with the silicon oxide in paragraph 32.  
	Regarding Claim 20, Frougier in view of Li fails to teach wherein forming the opening comprises forming an opening with sidewalls having a negative slope along a plane parallel to the width of the gate structure.  
However, given the substantial teaching of Frougier in view of Li, it would have been obvious to one with ordinary skill in the art at the time of the invention that a negative slope of the sidewall may be formed due to the etching technique such as plasma dry etching used in forming the trench in a metallic gate line with multiple layers.
	Regarding Claims 28 and 29, the limitations have been described earlier in rejecting Claims 14 and 17.
Claims 25 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frougier, US 2020/0152504 in view of Jeon, US 2019/0378903.
	Regarding Claim 25, the limitations have been described earlier in rejecting Claims 18 and 30.
Regarding Claim 26, Frougier in view of Li fails to teach planarizing a surface of the insulating material using a chemical mechanical polishing (CMP) process.
However, given the substantial teaching of Frougier in view of Jeon, it would have been obvious to one with ordinary skill in the art at the time of the invention to planarize a surface of the insulating material using a chemical mechanical polishing (CMP) process as shown in Fig. 6B of Frougier.
	Regarding Claim 27, Jeon teaches forming the air gap occurs below a top surface of the gate structure to prevent exposure of the air gap during the CMP process with reference to Fig. 5 n paragraph 43. 
Claims 18, 19 and 30 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frougier, US 2020/0152504 in view of Li, US 2019/0189 as applied to claims 14 and 28 above, and further in view of Jeon, US 2019/0378903.
Regarding Claims 18 and 19, Frougier in view of Li fails to teach depositing the silicon oxide comprises forming an air – gap in the silicon oxide, wherein forming the air – gap comprises adjusting a deposition rate of the silicon oxide.
	Jeon teaches depositing the silicon oxide comprises forming an air-gap 180 in the silicon oxide 172 with references to Figs. 28 – 32 in paragraphs wherein forming the air-gap comprises adjusting a deposition rate of the silicon oxide in paragraphs 81 – 90 for the benefit of reducing capacitance and improve insulation effects in paragraphs 88 and 99.
	Therefore, given the substantial teaching of Frougier in view of Li and further in view of Jeon, it would have been obvious to one with ordinary skill in the art at the time of the invention to deposit the silicon oxide that comprises forming an air-gap in the silicon oxide, wherein forming the air-gap comprises adjusting a deposition rate of the silicon oxide for the benefit of reducing capacitance and improve insulation effects as taught by Jeon in paragraphs 88 and 99.
	Regarding Claim 30, the limitations as were described earlier in rejecting Claim 18.
	Regarding Claim 31, Frougier in view of Li and further in view of Jeon teaches wherein depositing the multi-layer dielectric stack comprises conformally depositing the multi-layer dielectric to facilitate the formation of the air gap with references to Figs. 5 – 8 in paragraphs 42 – 49 (Jeon).  
Regarding Claim 32, Frougier in view of Li and further in view of Jeon fails to teach wherein forming the air gap comprises reducing an effective dielectric constant of the multi-layer dielectric stack to less than about 3.9.  
However, given the substantial teaching of Frougier in view of Li and further in view of Jeon, it would have been obvious to one with ordinary skill in the art at the time of the invention to reduce an effective dielectric constant of the multi-layer dielectric stack to less than about 3.9 for the benefit of reducing capacitance and improve insulation effects as taught by Jeon in paragraphs 88 and 99.
Regarding Claim 33, Frougier in view of Li and further in view of Jeon teaches cutting the metal gate structure comprises forming a plurality of metal gates that are protected, by the cuts, from oxygen diffusion due to the formation of silicon nitride liner which is known to inhibit oxygen diffusion. Atty. Dkt. No. P20192364US00/4630.2780000  
Response to Arguments
Applicant’s arguments, see pages 5 – 8, filed December 14, 2021, with respect to the rejection(s) of claim(s) 14 – 33 under 35 U.S.C. 102 and 03 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        January 24, 2022